DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter among the groups is not independent and distinct as required by statute”.  This is not found persuasive because the subject matters among the groups are independent and distinct as required by statute because of the reasons as set forth in the previous Office Action. Furthermore,  Applicant has not provided any reasons to support that the inventions proposed by the examiner are not distinct inventions.  Moreover, the search is not coextensive as evidenced by different class search for different inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 66 and 67 mentioned in paragraphs [0071] and [0072] are not found in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 8, the limitation “the tapered edge region has a taper angle of not greater than 10 degrees” is unclear.  It is noted that claim 8 depends on claim 1.  Claim 1 recites “the tapered edge region has an average taper angle of not greater than 20 degrees”.  Therefore, claim 8 is unclear because on one hand, it claims the taper angle is not greater than 20 degrees (including the angles between 1 to 19 degrees), but on the other hand, it claims the taper angle is not greater than 10 degrees.
● Claim 10 (and dependent claims 11-13, 15 and 19 dependent thereon), recites the limitation "spin coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 11 recites the limitation "spin coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 15 recites the limitation "spin coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 19, the limitation “the taper angle of the tapered edge region is not greater than 10 degrees” is unclear because of the same reason above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al (US 2017/0365470).
Regarding claim 1, Nishimura (Figs. 1, 2A and 3A-3D) discloses a superstrate comprising a superstrate blank 10 (combining 11 and 12, see Fig. 3A)  and a coating 121 overlying an outer surface of the superstrate blank, wherein the superstrate blank comprises a central region Rp and a tapered edge region Rb; the tapered edge region has an average taper angle of not greater than 20 degrees (i.e., 10 degrees, [0017]) relative to a radial direction of the superstrate blank; and the coating 121 is overlying the central region and at least a portion of the tapered edge region of the superstrate blank (Fig. 1).
Regarding claim 9, Nishimura (Figs. 1, 2A and 3A-3D) discloses a method of forming a superstrate, comprising: preparing a superstrate blank 10 (combining 11 and 12, see Fig. 3A) comprising a central region Rp and a tapered edge region Rb, wherein a taper angle of the tapered edge region relative to a radial direction of the superstrate blank is not greater than 20 degrees (i.e., 10 degrees, [0017]); and applying a coating 121 on an outer surface of the superstrate blank, wherein the coating overlies the complete central region and at least a portion of the tapered edge region (Fig. 1).
Regarding claims 2, 5, 8, 10-13, 15-16 and 19, Nishimura (Figs. 1, 2A and 3A-3D) further discloses: the coating 121 comprises an edge bead within the tapered edge region (Fig. 3A), and an apex of the edge bead can be below a plane of an outer surface of the coating 121 in the central region of the superstrate; a length of the tapered edge region Rb in radial direction is at least 1.0 mm (i.e., 3 mm, [0021]); the tapered edge region Rb has a taper angle of not greater than 10 degrees (i.e., 10 degrees, [0017]); applying the coating comprises spin coating ([0013]); spin coating comprises forming of an edge bead within the tapered edge region (Fig. 3A); removing of the edge bead (Fig. 3B and [0023]); and spin coating does not include forming of an edge bead on the superstrate blank (Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2017/0365470).
Regarding claims 3 and 14, Nishimura does not disclose a surface area ratio of a surface area of the central region and a surface area of the tapered edge region is at least 15.
However, Nishimura further discloses that the surface area of the tapered edge region Rb can be varied by varying the length of the tapered edge region Rb (i.e., 3 nm or less, [0021]).  Therefore, it would have been obvious to form a surface area ratio of the surface area of the central region and the surface area of the tapered edge region being in a range as claimed because such surface area ratio can be varied by varying the length of the tapered edge region Rb.
Regarding claims 4 and 18, Nishimura does not disclose a depth of the taper at the edge of the superstrate blank from a level of the outer surface of the central region of the superstrate blank relative to a height direction of the superstrate blank is at least 20 microns and not greater than 400 microns.
However, as discussed above, because Nishimura discloses a length of the tapered edge region (at least 1.0 mm, [0021]) and the taper angle of the tapered edge region (i.e., 10 degrees, [0017]) within the same ranges as claimed, a depth of the taper at the edge of the superstrate blank from a level of the outer surface of the central region of the superstrate blank relative to a height direction of the superstrate blank would also within a range as claimed.
Regarding claims 7 and 17, Nishimura does not disclose the coating 121 has an average thickness within the central region in a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the coating of Nishimura having a thickness within the central region in a range as claimed because such thickness can be optimized during routine experimentation depending upon the material and properties which are desired for the coating.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2017/0365470) in view of Priewasser (US 9,472,442).
Nishimura does not disclose the superstrate blank has an average thickness within the central region of at least 100 microns and not greater than 5000 microns.
However, Nishimura further discloses the superstrate blank having a thickness corresponding to a thickness of the semiconductor wafer 11.  Priewasser teaches the semiconductor wafer having a thickness of 700 microns (column 3, lines 32-33).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to form the superstrate blank of Nishimura having an average thickness within the central region in a range as claimed because such thickness can be varied depending upon the material type (i.e., semiconductors, insulators, etc.) and the properties which are desired for the wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817